Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
This is a non-final first action on the merits for the application filed on 11/11/2020.  Claims 1-20 are pending and addressed below.
Information Disclosure Statement
The information disclosure statement filed 4/22/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because:
The following documents are not readable:
#1 - Design and deployment of community systems: reflections on the Campiello experience (24 pages)
#9 - Amazon.com recommendations (5 pages)
#10 - The Grouplens research project (16 pages)
#16 - Content Independent Task Focused Recommendation (9 pages)
The following non-patent literature documents are listed on the IDS but were not provided:
#3, 5, 12, 21,22-26, 29, 30, 32, 38, and 39
The following non-patent literature references were provided in the file wrapper but they are not listed on the IDS of 4/22/2021.
Knowledge Sharing for the Enterprise  (19 pages) 
Apple Announced iTunes 3 (3 pages)
Screen capture – MovieLens (2 pages)
Netflix 2002 Form 10-K Report – Securities and exchange 
commission (80 pages)
Screen capture of www.adrelevance.com (3 pages)
Screen capture of Nielsen monitor plus.html (2 pages)
It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.\
In accordance with section 2161.011. of the MPEP, “original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. Ariad, 598 F.3d at 1349, 94 USPQ2d at 1171 (“[A]n adequate written description of a claimed genus requires more than a generic Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06). In Ariad, the court recognized the problem of using functional claim language without providing in the specification examples of species that achieve the claimed function. The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus. Id. ” This may include disclosure of the hardware and software required to perform a claimed function including the "necessary steps for implementing the claimed function" (e.g. an algorithm, description of steps, flowcharts, etc.-) (MPEP; 2161.011.). “If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.” (MPEP; 2161.011.).
As to claims 1, 9, and 17, claim 1 recites computer-implemented functional claim language with the claim element “learning, by a learning algorithm communicatively coupled to the server, based on the correlations, the emotional state of the user at each respective time point.”  Claim 9 recites computer-implemented functional claim language with the claim element “a learning module communicatively coupled to the server, the learning module configured to learn the emotional state of the Claim 17 recites computer-implemented functional claim language with the claim element “learning, by a learning algorithm communicatively coupled to the server, based on the correlations, an emotional state of the user at each respective time point.”  Claims 1, 9, and 17 are directed to specialized genus functions. In other words, the claim scope covers any and all ways of learning, by a learning algorithm communicatively coupled to the server, based on the correlations, the emotional state of the user at each respective time point. However, the disclosure does not provide an adequate algorithm or step-by-step instructions for even one way of learning, by a learning algorithm communicatively coupled to the server, based on the correlations.  The specification does not mention “a learning algorithm” or language that could be equated to a learning algorithm.  Paragraph 18 states, “the personalized content is based on the learned social dynamics of the user.”  However, learned social dynamics have nothing to do with learning the emotional state of a user at each time point of a digital media asset.  Paragraph 76 states, “In addition to trigger points 320, flexible trigger points 322 may be utilized. Flexible trigger points 322 have the property that they may be moved in time or entirely deleted. Flexible trigger points 322 thus allow further personalization of the digital media asset experience based on specific assets of the user typically learned through typical activity of the user with digital media asset 212.”  This paragraph mentions specific assets of the user are typically learned through activity of the user with digital media asset but does not provide any kind of detail or explanation on how the learning is being accomplished and also does not tie the learning to the emotional state of a user correlated to user interactions of a user with a digital media stream.  The disclosure any and all ways of learning, by a learning algorithm communicatively coupled to the server, based on the correlations, the emotional state of the user at each respective time point. Claims 1, 9, and 17 therefore contain/encompass subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2-8, 10-16, and 18-20 are also rejected because of their dependencies on claims 1, 9, or 17.
As to claim 9, the specification does not describe the invention in sufficient detail to enable one of ordinary skill in the art to recognize that the inventor invented what is claimed. The test for sufficiency is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date. Claim 9 recites, “a content server configured to store the digital media stream and transmit the digital media stream to the server.”  The specification only mentions one server, that is server 590.  Figure 5A only shows one server.  Content #531 is not labeled as a “server”. Paragraph 85 states, “Content 531 may also be stored and provided to the server 590 in the form of digital graphics or video 530 and/or digital audio 534.”  The specification does not indicate whether content 531 is a database or a storage or some kind of device or a server. Therefore, it appears that the Applicant does not have possession of this claim limitation at the time of the invention. 
Claims 10-16 
As to claims 4 and 12, the specification does not describe the invention in sufficient detail to enable one of ordinary skill in the art to recognize that the inventor invented what is claimed. The test for sufficiency is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date. Claim 4 recites, “wherein the user interactions are selected from a group comprising at least one of a viewing habit, a purchase, a selection, and an answer to a question.”  Claim 4 depends on claim 1 and the user interactions of claim 1 are user interactions with the digital media stream.  Paragraph 52 states, “The term ‘user profile’ includes a stored or calculated profile that describes one or more aspects of the user, such as demographics, psychodemographics, and attributes. The profile can be determined from questions answered by the user, forms filled out by the user, and/or interactions of the user with the digital media narrative. Alternatively, the profile can be determined from the user's web surfing characteristics, shopping habits, television viewing habits, and/or actual purchases. Profiling of users based on these interactions, viewing habits, and purchases is well understood by those skilled in the art.”  Based on this paragraph, the profile can be either determined from “interactions of the user with the digital media narrative” or “alternatively” the profile can be determined from television viewing habits and actual purchases.  This paragraph does not link the user interactions with a digital media stream to viewing habits, purchases, or answers to a question.  Therefore, it seems that the Applicant does not have possession of this claim at the time of the invention.
Claim 12
As to claims 5 and 13, the specification does not describe the invention in sufficient detail to enable one of ordinary skill in the art to recognize that the inventor invented what is claimed. The test for sufficiency is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date. Claim 5 recites, “wherein the emotional state is selected from a group comprising at least on or a happiness and sadness.”  The specification does not explain that an emotional state can be happiness or sadness.  The emotional state of happiness and sadness are not mentioned in the disclosure. Paragraph 79 mentions the word “happy” and the word “saddens” within a question.  However, this paragraph does not tie these words to the emotional state of a user based on a user interaction with a digital media stream.  Therefore, it seems that the Applicant does not have possession of this claim at the time of the invention.
Claim 13 is rejected for similar reasons as claim 5.
As to Claim 2, claim 2 recites computer-implemented functional claim language with the claim element “wherein the learning utilizes an artificial intelligence method”. Claims 10 and 18 recite similar limitations. Claims 2, 10, and 18 are directed to specialized genus functions. In other words, the claim scope covers any and all ways of learning utilizing an artificial intelligence method. However, the disclosure does not provide an adequate algorithm or step-by-step instructions for even one way of learning utilizing an artificial intelligence method.  ““Artificial intelligence” is only mentioned in paragraph 100 and [0100] states, “Other techniques for matching the user profile to the digital media asset may include neural networks and fuzzy logic, wherein aspects of the artificial intelligence techniques, well known to those skilled in the art, may also be used to find the digital media asset, or sets of digital media assets, that have the largest impact on that particular user.”  This paragraph just mentions using artificial intelligence is being utilized by the learning step of claim 1. The disclosure therefore fails to adequately demonstrate that the Applicant possessed any and all ways of learning utilizing an artificial intelligence method. Claims 2, 10, and 18 therefore contain/encompass subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention .
As to Claim 8, claim 8 recites computer-implemented functional claim language with the claim element “wherein the selecting utilizes a neural network to identify the digital audio asset that matches the user affinity”. Claims 16 and 20 recite similar limitations. Claims 8, 16, and 20 are directed to specialized genus functions. In other words, the claim scope covers any and all ways of utilizing a neural network to select the new digital media stream based on the learned emotional states. However, the disclosure does not provide an adequate algorithm or step-by-step instructions for even one way of utilizing a neural network to select the new digital media stream based on the learned emotional states.  “Neural network” is only mentioned in paragraph 100 and [0100] states, “Other techniques for matching the user profile to the digital media asset may include neural networks and fuzzy logic, wherein aspects of the user profile are used to train the network or as inputs to the fuzzy logic system to determine the best any and all ways of utilizing a neural network to select the new digital media stream based on the learned emotional states. Claims 8, 16, and 20 therefore contain/encompass subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant should specifically indicate where in the Specification is there support for amendments to claims should Applicant amend in order to practice compact prosecution and reduce potential issues such as 35 U.S.C. §112(a) rejections that may arise when claims are amended without support in the Specification. See MPEP § 714.02 (“Applicant should also specifically point out the support for any amendments made to the disclosure.”).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites, “learning, by a learning algorithm communicatively coupled to the server, based on the correlations.”  It is unclear how “a learning algorithm”, which is just software, can be communicatively coupled to the server, which is hardware.  It is unclear how software can communicated with hardware. Therefore, claim 1 is indefinite.  For the purposes of examination, the Examiner will interpret the learning algorithm to be part of a processor and that the processor is coupled to the server.
Claim 17 is reject for similar reasons to claim 1.
Claims 2-8 and 18-20 are also rejected because of their dependencies on claims 1 or 17.
Claim 9 is a system claim and it recites, “a correlation algorithm communicatively coupled to the server”.  It is unclear how “a correlation algorithm”, which is just software, can be communicatively coupled to the server, which is hardware.  It is unclear how software can communicated with hardware. Therefore, claim 9 is indefinite.  For the purposes of examination, the Examiner will interpret the correlation algorithm to be part of a processor and that the processor is coupled to the server.
Claim 9 is a system claim and it recites, “a learning module communicatively coupled to the server”.  Based on [0103] of the Specification program modules are just software.  As such, it is unclear how software can be communicatively coupled to the server, which is hardware.  It is unclear how software can communicate with hardware. Therefore, claim 9 is indefinite.  For the purposes of examination, the Examiner will 
Claims 10-16 are also rejected because of their dependencies on claim 9.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites, “A method for delivering personalized content based on learned emotions of a user, comprising: capturing, by a server, a plurality of user interactions performed over time with a digital media stream, wherein each user interaction is associated with a respective time point; correlating, by the server, each user interaction to an emotional state; learning, by a learning algorithm communicatively coupled to the server, based on the correlations, the emotional state of the user at each respective time point; and serving, by the server, a new digital media stream based on the learned emotional states.” Independent claim 9 recites, “A system for delivering personalized content based on learned emotions of a user, comprising: a server configured to receive a plurality of user interactions performed over time with a digital media stream; a content server configured to store the digital media stream and transmit the digital media stream to the server; a correlation algorithm communicatively coupled to the server, the correlation algorithm configured to correlate each user interaction to an emotional state; and a learning module communicatively coupled to the server, the learning module learn the emotional state of the user at each respective time point based on the correlations, wherein the server is configured to serve a new digital media stream based on the learned emotional states. Independent claim 17 recites, “A method of delivering personalized content based on learned emotions of a user, comprising: capturing, by a server, a plurality of user interactions performed over time with a video stream, wherein each user interaction is associated with a respective time point; correlating, by the server each user interaction to a like or a dislike; learning, by a learning algorithm communicatively coupled to the server, based on the correlations, an emotional state of the user at each respective time point; and serving, by the server, a new digital media stream based on the learned emotional states.
Step 2A, Prong 1:  These limitations are drafted in a method, a system, and a method and under their broadest reasonable interpretations, these limitations, except for the italicized portions, recite certain methods of organizing human activity.  The claimed invention captures user interactions with a stream, correlates each user interactions to an emotional state of the user, learns the emotional state, and server a new stream based on the learned emotional states, which are all marketing activities and behaviors.  The Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claims, both individually and as a whole (or ordered combination).
Step 2A, Prong 2:  This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a server and a content server. These servers are recited at a high-level of generality (i.e., as a generic device performing a generic computer function) such that it amounts to no more than learning algorithm and the correlation algorithm are just generic software to perform the steps of the claims.  Accordingly, these additional elements when considered individually or as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a server and a content server are just generic computing elements.  The learning algorithm and correlation algorithm are just generic software.  Therefore, these elements are not significantly more than the abstract idea. Therefore, the claims are not patent eligible.
Dependent claims 2-8, 10-16, and 18-20, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. §101 because the additional recited limitations fail to establish that the claims are not directed to the same abstract idea of Independent Claims 1, 9, and 17 without significantly more, as detailed above.  
Dependent claims 2 and 18 recite, “wherein the learning utilizes an artificial intelligence method”. As explained in [0100] of the specification, any kind of artificial intelligence can be used to perform the claims. Therefore, this is just a generic artificial intelligence and not significantly more.
Dependent claims 3 and 11 recite, “updating a user profile with the learned emotional states.”  This is also part of the abstract idea as explained above since it is just updating a user profile.
Dependent claims 4 and 12 recite, “wherein the user interactions are selected from a group comprising at least one of a viewing habit, a purchase, a selection, and an answer to a question.”  This is just further limiting the user interactions of the independent claims and is therefore part of the abstract idea of the independent claims.
Dependent claims 5 and 13 recite, “wherein the emotional state is selected from a group comprising at least one of a happiness and sadness.” This is just further limiting the emotional state of the independent claims and is therefore part of the abstract idea of the independent claims.
Dependent claims 6 and 14 recite, “wherein the emotional state is an indication of the user's affinity toward the digital media stream.” This is just further limiting the emotional state of the independent claims and is therefore part of the abstract idea of the independent claims.
Dependent claims 7 and 15 recite, “wherein the emotional state is captured by an input indicating a like or dislike by a use.” This is just further limiting the emotional state of the independent claims and is therefore part of the abstract idea of the independent claims. The input is just a generic input which is not significantly more than the abstract idea.
Dependent claims 8, 16, and 20 recite, “wherein the server utilizes a neural network to select the new digital media stream based on the learned emotional states.”  The server is just  a generic server as explained above.  As explained in [0100] of the 
Dependent claim 10 recites, “wherein the learning module utilizes an artificial intelligence method.”  Per [0103] of the Specification, the module is just software.  As explained in [0100] of the specification, any kind of artificial intelligence can be used to perform the claims. Therefore, these elements are not significantly more.
Dependent claim 19 recites, “wherein the video stream is selected from a group comprising at least one of a movie, a television show, and an advertisement.”  This is just limiting the stream of independent claim 17 and is therefore part of the abstract idea of claim 17.
As such, when claims 1-20 are considered individually, as a whole, or in combinations, the claims are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-12, and 14-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bentolila (P. G. Pub. No. 2003/0101451).

Regarding claim 1, Bentolila teaches
a method for delivering personalized content based on learned emotions of a user, comprising ([0016] "a behavioral model database connected to the profiling system and storing therein information with the television user's viewing behavior." [0037] "The invention provides for TV user profile data prediction and modeling: The resultant behavioral metrics tend to uniquely characterize individuals, and their preferences." [0049] "Here, categories such as liked, unliked, and surfing conditions are modeled separately to better match a person’s different behavioral meanings for each case." See also [0035].):
capturing, by a server, a plurality of user interactions performed over time with a digital media stream, wherein each user interaction is associated with a respective time point ([0064] "The double random process model has several dimensions to capture a wide variety of typical, but often unique, TV usage behaviors [user interactions]. In the preferred embodiment, each user's action, or selected non-actions, creates parallel SSM transition events in each of three state categories: Channel, Genre, and Title. These state categories are further subdivided into states of liked/unliked, and short_ viewing/not-short_ viewing characteristics [correlating user actions to emotional state of "liked/unliked"]. Inside of each categorical state machine described are chronological dimensions that model time sensitive state transitions. The temporal dimensions [respective time period] of the preferred embodiment models 
correlating, by the server, each user interaction to an emotional state ([0035] "In accordance with again a further feature of the invention, the demographic cluster knowledge base acquirer is configured to parameterize the user's behavior with a double random pseudo hidden Markov process, and to define a low-level statistical state machine modeling a behavioral cluster and a top-level statistical state machine with active behavioral clusters and an interaction between the active behavioral clusters." [0049] "Here, categories such as liked, unliked [user interaction], and surfing conditions are modeled separately to better match [correlating] a person’s different behavioral meanings [emotional state] for each case.");
learning, by a learning algorithm communicatively coupled to the server, based on the correlations, the emotional state of the user at each respective time point 
serving, by the server, a new digital media stream based on the learned emotional states ([0055] "In addition to accurately classifying the viewers preferences for targeted advertising, the invention further enables the automatic creation of suggested program sequences. Here, we refer to a virtual channel program sequence creation using stored preferred programming. The suggested program sequences can be presented as a separate channel in the electronic programming guide (EPG). The virtual channel is superior to prior art systems in that the user experiences the virtual channel EPG with the same look and feel as any other channel, except the programs and showing times are placed as the user would more like it [emotional states]. The virtual channel provides a higher level of preferential programming [new digital media stream] that the simple listing of content that is available on the local storage. The novel system gives the TV user the feel of an 'on demand' channel.").
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the different embodiments of the system of Bentolila because known work in one field of endeavor may prompt variations of it for use in the same field 

Regarding claim 9, Bentolila teaches
a system for delivering personalized content based on learned emotions of a user, comprising ([0016] "a behavioral model database connected to the profiling system and storing therein information with the television user's viewing behavior." [0037] "The invention provides for TV user profile data prediction and modeling: The resultant behavioral metrics tend to uniquely characterize individuals, and their preferences." [0049] "Here, categories such as liked, unliked, and surfing conditions are modeled separately to better match a person’s different behavioral meanings for each case." See also [0035].):
a server configured to receive a plurality of user interactions performed over time with a digital media stream ([0064] "The double random process model has several dimensions to capture a wide variety of typical, but often unique, TV usage behaviors [user interactions]. In the preferred embodiment, each user's action, or selected non-actions, creates parallel SSM transition events in each of three state categories: Channel, Genre, and Title. These state categories are further subdivided into states of liked/unliked, and short_ viewing/not-short_ viewing characteristics [correlating user actions to emotional state of "liked/unliked"]. Inside of each categorical state machine described are chronological dimensions that model time sensitive state transitions. The temporal dimensions [respective time period] of the preferred embodiment models transition event chronology using a novel strategy that includes day _of_ week, 
a content server configured to store the digital media stream and transmit the digital media stream to the server ([0287] "FIG. 9 outlines the TV Ad targeting system according to the preferred embodiment. The TASAgent receives Ads from the TV bead-end, and interprets the Ads targeting metadata. The TASAgent compares the target audience, specified by the Ad's targeting query expression, against items selected from the household users advertising category predictions data, and produces a target ting rating that the TASAgent, and PresAgent use to determine which Ads should be stored, and displayed respectively." See also [0459].);
a correlation algorithm communicatively coupled to the server, the correlation algorithm configured to correlate each user interaction to an emotional state ([0035] "In accordance with again a further feature of the invention, the demographic cluster knowledge base acquirer is configured to parameterize the user's behavior with 
a learning module communicatively coupled to the server, the learning module configured to ([0149] "All modeled behaviors and temporal relationships in the BCE, as described herein, serve as the BMdbase for system modules to query with the viewer's real-time usage pattern in a TV session, and not simply make the estimation using the users average preference for a program. The BMdbase is a behavioral preference query server to any system module requiring certain behavioral likelihoods to make a more optimal decision.")
learn the emotional state of the user at each respective time point based on the correlations ([0051] "Based on the superior and multi-faceted behavior modeling, the invention allows for accurate program or ad program preference determination. By including rich temporal and sequential context information, the present system predicts a user's context dependent preferences. The invention utilizes automatic learning methods, i.e., explicit user input to best predict a certain user's preference. The present system dynamically adjusts preference prediction parameters to use a higher weighting for the most predictive features in rating a content parameter." See also [0062].),
wherein the server is configured to serve a new digital media stream based on the learned emotional states ([0055] "In addition to accurately classifying the viewers 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the different embodiments of the system of Bentolila because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces and it would have been predictable to one of ordinary skill in the art.

Regarding claim 17, Bentolila teaches
a method of delivering personalized content based on learned emotions of a user, comprising ([0016] "a behavioral model database connected to the profiling system and storing therein information with the television user's viewing behavior." [0037] "The invention provides for TV user profile data prediction and modeling: The resultant behavioral metrics tend to uniquely characterize individuals, and their preferences." 
capturing, by a server, a plurality of user interactions performed over time with a video stream, wherein each user interaction is associated with a respective time point ([0064] "The double random process model has several dimensions to capture a wide variety of typical, but often unique, TV usage behaviors [user interactions]. In the preferred embodiment, each user's action, or selected non-actions, creates parallel SSM transition events in each of three state categories: Channel, Genre, and Title. These state categories are further subdivided into states of liked/unliked, and short_ viewing/not-short_ viewing characteristics [correlating user actions to emotional state of "liked/unliked"]. Inside of each categorical state machine described are chronological dimensions that model time sensitive state transitions. The temporal dimensions [respective time period] of the preferred embodiment models transition event chronology using a novel strategy that includes day _of_ week, time_of_day, time_after_TV_turn_ON, and time_since last_ change. The TV user's program selection process, when observed through this time and transition sensitive model, detects complex usage patterns that tend to be unique to individuals, and more broadly to interesting classes of individuals. Behavioral sequences greater than one transition, such as channel surfing, and a multiplicity of heuristic distributions, such as session watch times, and psychometric parameters [emotional state], such as genre curiosity, are used outside of the SSM as dimensions in a pseudo-Euclidean classification space. [0030] "In accordance with again an added feature of the invention, there is provided a 
correlating, by the server each user interaction to a like or a dislike ([0035] "In accordance with again a further feature of the invention, the demographic cluster knowledge base acquirer is configured to parameterize the user's behavior with a double random pseudo hidden Markov process, and to define a low-level statistical state machine modeling a behavioral cluster and a top-level statistical state machine with active behavioral clusters and an interaction between the active behavioral clusters." [0049] "Here, categories such as liked, unliked [user interaction], and surfing conditions are modeled separately to better match [correlating] a person’s different behavioral meanings [emotional state] for each case." See also [0064] and [0139].);
learning, by a learning algorithm communicatively coupled to the server, based on the correlations, an emotional state of the user at each respective time point ([0051] "Based on the superior and multi-faceted behavior modeling, the invention allows for accurate program or ad program preference determination. By including rich temporal and sequential context information, the present system predicts a user's context dependent preferences. The invention utilizes automatic learning methods, i.e., explicit user input to best predict a certain user's preference. The present system 
serving, by the server, a new digital media stream based on the learned emotional states ([0055] "In addition to accurately classifying the viewers preferences for targeted advertising, the invention further enables the automatic creation of suggested program sequences. Here, we refer to a virtual channel program sequence creation using stored preferred programming. The suggested program sequences can be presented as a separate channel in the electronic programming guide (EPG). The virtual channel is superior to prior art systems in that the user experiences the virtual channel EPG with the same look and feel as any other channel, except the programs and showing times are placed as the user would more like it [emotional states]. The virtual channel provides a higher level of preferential programming [new digital media stream] that the simple listing of content that is available on the local storage. The novel system gives the TV user the feel of an 'on demand' channel.").
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the different embodiments of the system of Bentolila because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces and it would have been predictable to one of ordinary skill in the art.

Regarding claims 2 and 18, Bentolila teaches
wherein the learning utilizes an artificial intelligence method ([0062] The present invention models TV program viewing as a double random pseudo Hidden Markov 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the different embodiments of the system of Bentolila because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces and it would have been predictable to one of ordinary skill in the art.

Regarding claims 3 and 11, Bentolila teaches
further comprising updating a user profile with the learned emotional states ([0288] "Referring now to FIG. 10, there is illustrated the preference determination engine architecture according to the invention. The profiling agent (ProfAgent) incrementally updates the behavioral model BM with each content change event. Initially, the event is decomposed into its states, if any, and temporal relationships. Liked states are any modeled aspects, characteristics or usage, associated with a liked program.").
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the different embodiments of the system of Bentolila because known work in one field of endeavor may prompt variations of it for use in the same field 

Regarding claims 4 and 12, Bentolila teaches
wherein the user interactions are selected from a group comprising at least one of a viewing habit, a purchase, a selection, and an answer to a question ([0059] "A contextual behavioral profiling system that determines a user's TV usage [viewing habits] and content related preferences.").
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the different embodiments of the system of Bentolila because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces and it would have been predictable to one of ordinary skill in the art.

Regarding claims 6 and 14, Bentolila teaches
wherein the emotional state is an indication of the user's affinity toward the digital media stream ([0064] "The double random process model has several dimensions to capture a wide variety of typical, but often unique, TV usage behaviors [user interactions]. In the preferred embodiment, each user's action, or selected non-actions, creates parallel SSM transition events in each of three state categories: Channel, Genre, and Title. These state categories are further subdivided into states of liked/unliked [user's affinity toward the digital media stream], and short_ viewing/not-short_ viewing characteristics.")..


Regarding claims 7 and 15, Bentolila teaches
wherein the emotional state is captured by an input indicating a like or dislike by a user ([0064] "The double random process model has several dimensions to capture a wide variety of typical, but often unique, TV usage behaviors. In the preferred embodiment, each user's action [input], or selected non-actions, creates parallel SSM transition events in each of three state categories: Channel, Genre, and Title. These state categories are further subdivided into states of liked/unliked [indicating a like or dislike], and short_ viewing/not-short_ viewing characteristics." See also [0139].).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the different embodiments of the system of Bentolila because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces and it would have been predictable to one of ordinary skill in the art.

Regarding claim 8, Bentolila teaches
the method of claim 1, wherein the serving utilizes a neural network to select the new digital media stream based on the learned emotional states ([0315] The 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the different embodiments of the system of Bentolila because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces and it would have been predictable to one of ordinary skill in the art.

Regarding claim 10, Bentolila teaches
the system of claim 9, wherein the learning module utilizes an artificial intelligence method ([0062] The present invention models TV program viewing as a double random pseudo Hidden Markov process, where there is a hidden, low level, statistical state machine (SSM) modeling a behavioral cluster, and an observable top level SSM that infers the active behavioral clusters and the interaction between them. The system is trained with tagged learning data (e.g., real-time TV click stream data tagged with the demographic identity of viewers) of a statistically representative, TV viewing population sample." The Markov process with state machine modeling is a kind of artificial intelligence.).


Regarding claim 16, Bentolila teaches
the system of claim 9, wherein the server utilizes a neural network to select the new digital media stream based on the learned emotional states ([0315] The ProAgent adjusts weights of the single layer, n node network [neural network] according to a reinforced learning scheme. The n weights, preferably user specific, are initialized equally to 1/n; i.e., all PSFs have an equal vote. Each time the user visits the same program, the training regime reinforces nodes that vote the program as liked, and penalizes the rest. This philosophy confirms preference predictions with observational frequency. To encourage stability and convergence, a learning rate T] applies an incremental reinforcement signal to adjust weights." See also [0316].).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the different embodiments of the system of Bentolila because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces and it would have been predictable to one of ordinary skill in the art.

Regarding claim 19, Bentolila teaches
the method of claim 17, wherein the video stream is selected from a group comprising at least one of a movie, a television show, and an advertisement ([0011] "It is accordingly an object of the invention to provide a system and method for behavioral model clustering in TV usage and targeted advertising and preference programming, which overcomes the above-mentioned disadvantages of the heretofore-known devices and methods of this general type." [0235] "Similarly, for genres, a user may prefer to more often watch news before long drama movies. Many such preferences may arise in Titles, or any EPG entry. System modules sensitive to program sequencing can use reversal bias to predict the viewer's preferred programming order." See also [0329].).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the different embodiments of the system of Bentolila because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces and it would have been predictable to one of ordinary skill in the art.

Regarding claim 20, Bentolila teaches
the method of claim 17, wherein the serving utilizes a neural network to select the new digital media stream based on the learned emotional states ([0315] The ProAgent adjusts weights of the single layer, n node network [neural network] according to a reinforced learning scheme. The n weights, preferably user specific, are initialized equally to 1/n; i.e., all PSFs have an equal vote. Each time the user visits the same program, the training regime reinforces nodes that vote the program as liked, and 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the different embodiments of the system of Bentolila because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces and it would have been predictable to one of ordinary skill in the art .

Claims 5 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bentolila (P. G. Pub. No. 2003/0101451), in further view of Agnihotri (WO-02080546).

Regarding claims 5 and 13, Bentolila teaches all of the claimed features as discussed above.  Bentolila does not explicitly teach
wherein the emotional state is selected from a group comprising at least one of a happiness and sadness.
However, Agnihotri teaches
wherein the emotional state is selected from a group comprising at least one of a happiness and sadness (p. 3 lines 24-31, "The audio or video images (or both) generated by the audio/visual capture devices 150 are processed by the television programming recommender 100, in a manner discussed below in conjunction with FIG. 4, to identify one or more predefined (i) auditory commands, (ii) gestural commands, 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the emotional state of Bentolila by adding wherein the emotional state is selected from a group comprising at least one of a happiness and sadness, as taught by Agnihotri, since Bentolila already looks at the viewer’s mood but not specifically a happy mood or a sad mood, and in order detect a change in the mood of a user and make an alternate program recommendation based on the new mood of the user (Agnihotri, page 4). 
Relevant Prior Art
Colmenarez (WO-0243391) discusses generating a user profile in a recommendation system based on the current mood of the user. The present invention associates each session, such as a viewing session, with one or more current moods of the user. The present invention learns the user's preferences in accordance with various moods, and utilizes such mood-based viewing preferences to generate corresponding recommendations. In one implementation, an electronic programming guide is provided that allows a viewer to select one or more programs that the viewer is likely to find attractive, based on his or her current mood.
Hendricks (US 5,798,785) suggest programs offered on a television program delivery based on the moods and emotions of a user.
Hoffberg (PG Pub 2002/0151992) discusses analyzing a data stream to determine a dynamic user preference profile based on explicit or implicit desires, e.g., moods, which assist in processing data to make decisions which conform to the user preference at a given point in time. Voice patterns, skin temperature, heat pulse rate, external context, skin resistance (galvanic skin response), blood pressure, stress, as determined by EMG, EEG or other known methods, spontaneous motor activity or twitching, may be detected in order to determine or infer a user mood, which may be used as a dynamic influence on the user preference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE P. BRADY whose telephone number is (571)272-4855. The examiner can normally be reached Tues-Thurs 6:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MARIE P BRADY/Primary Examiner, Art Unit 3621